Citation Nr: 0023751	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder on 
direct and secondary bases.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to 
September 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In April 1997, the veteran applied for payment or 
reimbursement of unauthorized dental expenses that she had 
incurred.  It is not apparent that this claim has been 
adjudicated by the VA Medical Center with jurisdiction over 
this matter (VAMC). Therefore, the RO should take appropriate 
measures to insure that this claim is referred to the VAMC 
for a determination.


FINDING OF FACT

The claim for service connection for a dental disorder is 
plausible.


CONCLUSION OF LAW

The claim for service connection for a dental disorder is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim. See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81. 

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

A review of the service dental records reflects that the 
appellant received extensive treatment for various problems.  
During 1991 she was seen for severe loss of vertical 
dimension due to a history of severe ulcers resulting in 
chemical erosion of all teeth.  She was treated for 
temporomandibular joint pain and she was using a splint at 
the time of her discharge from service.  At the time of the 
separation examination it was noted that the dental treatment 
had not been completed.  The postservice dental records show 
continued treatment for chemical erosion of the enamel of the 
teeth.

To summarize, the Board finds that the service and 
postservice dental treatment records tend to show that the 
appellant may have a chronic dental disorder which is of 
service origin.  Accordingly, the claim is well grounded.


ORDER

The claim for service connection for a dental disorder is 
well grounded and, to this extent only, the claim is granted.


REMAND

The Board has determined that the claim for service 
connection for a dental disorder is well grounded.  Once a 
claim is well grounded, VA has a statutory duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107.

The veteran is claiming service connection for a dental 
disorder on a direct bases and as secondary to prescribed 
medications she is taking.  In this regard, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are defined as non-disabling conditions, and may 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 3.381 (1999).  

Effective June 8, 1999, VA amended some of the regulations 
used to adjudicate claims relating to entitlement to 
outpatient dental treatment. 64 Fed. Reg. 30392-30393 (1999).  
In applying the rating criteria to this case, the Board notes 
that 38 C.F.R. § 3.149 (1998) was removed and reserved with 
the June 1999 regulatory change.  However, there was no 
change in the determination that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease (pyorrhea) are not disabling conditions.  
See 38 C.F.R. § 3.381.

It is unclear from the veteran's statements as to whether she 
is also seeking entitlement to VA outpatient dental treatment 
on a one time basis pursuant to 38 C.F.R. § 17.161 (1999).  
It is noted that a claim for service connection for a dental 
disorder is also a claim for VA outpatient dental treatment.  
Mays v. Brown, 5 Vet. App. 302 (1993).  In her claim for 
service connection received in March 1996 she indicated that 
she was enrolled in Vocational Rehabilitation and was unable 
to continue due pain and prescribed medications.  The Board 
finds that this matter should be clarified.  

The service dental records show that during 1991 the veteran 
was seen for severe loss of vertical dimension due to a 
history of severe ulcers resulting in chemical erosion of all 
teeth.  She was treated for temporomnadibular joint pain and 
she using a splint at the time of her discharge from service.  
The postservice dental records show continued treatment for 
chemical erosion of her teeth.  As such, the Board is of the 
opinion that a VA dental examination is warranted.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of the actual 
postservice private dental treatment 
records, to include from Drs. Smitha and 
Yates.  The RO should also ask the 
veteran if she is claiming eligibility 
for one-time dental treatment pursuant to 
38 U.S.C.A. § 1712 (West 19991) and 38 
C.F.R. § 17.161 (1999).

2.  Thereafter, a VA dental examination 
should be conducted in order to determine 
the nature and severity of any dental 
disorder.  All testing and any 
specialized examinations deemed necessary 
should be performed. The claims folder 
and a copy of this Remand are to be made 
available to the examiner in conjunction 
with the examination.  It is requested 
that the examiner indicate in the report 
that the folder was reviewed.  Following 
the examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any dental disorder diagnosed is 
related to service?  If no, whether it is 
as likely as not that any dental disorder 
diagnosed is related to or aggravated by 
any medication the veteran took or is 
taking for her service connected 
disorders.  Allen V Brown, 7 Vet. App. 
430 (1995).

3.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.  The RO should also adjudicate 
the issue of eligibility for one-time VA 
outpatient dental treatment, to include 
consideration as to whether 38 U.S.C.A. § 
1712 (a)(1)(2) has been satisfied.  

If the decision remains adverse to the veteran, she and her 
representative should be furnished a Supplemental Statement 
of the Case, which includes all pertinent law and 
regulations, and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



